       Case 1:21-cv-00761-WJ-JFR Document 467 Filed 08/31/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


TATYANA EVGENIEVNA DREVALEVA,

               Plaintiff,

       vs.                                                     No. 21-cv-761 WJ-JFR

UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS, ET AL.

               Defendants.


                    DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
                   MOTION FOR EXPEDITED JURY TRIAL (DOC. 458)

       The Court should deny Plaintiff’s Motion for Expedited Jury Trial (Doc. 458) (the

“Motion”).1 Plaintiff provides no authority that would entitle her to an “expedited” or “immediate”

jury trial. Nor does she explain why she is entitled to a permanent injunction or a hearing on a

permanent injunction.

                                           ARGUMENT

I.     Plaintiff Is Not Entitled to an Expedited Jury Trial.

       Plaintiff has already demanded a jury trial in this case. See Doc. 1 at 1, 18. Plaintiff now

demands an “expedited” or “immediate” jury trial, Doc. 458 at 10, even though none of the

authorities she cites provides for an expedited jury trial, see id. at 11-14.2 Plaintiff’s demand for


1
  Plaintiff’s Motion omits the recitation required under D.N.M.LR-Civ. 7.1(a). Plaintiff conferred
with the undersigned after she filed her Motion, and the undersigned informed her that the Motion
is opposed.
2
  The language she quotes from 42 U.S.C. § 2000e-5(f)(2), see Doc. 458 at 13, applies only when
“the Attorney General in a case involving a government, governmental agency, or political
subdivision, . . . bring[s] an action for appropriate temporary or preliminary relief.” Here, Plaintiff
brings this case pro se, not the Attorney General. See Doc. 465 (seeking intervention by the
Attorney General).
       Case 1:21-cv-00761-WJ-JFR Document 467 Filed 08/31/21 Page 2 of 4




an expedited trial puts the cart before the horse. The case management conference scheduled in

the Northern District of California was vacated. See Doc. 436 (continuing case management

conference to August 20, 2021); Doc. 451 at 7 (vacating all dates and deadlines). This Court has

not yet issued a scheduling order. See Fed. R. Civ. P. 16(b)(1); D.N.M.LR-Civ. 16.1. Plaintiff has

indicated that she wishes to engage in discovery. See Doc. 458 at 8. The parties may wish to file

motions for summary judgment that would obviate the need for a trial. See, e.g., Doc. 464

(Plaintiff’s Motion for Partial Summary Judgment). Accordingly, the Court should deny Plaintiff’s

demand for an expedited jury trial.

II.    Plaintiff’s Request for a Permanent Injunction Is Premature.

       Plaintiff also seeks a “hearing of my Motion for Permanent Injunction.” Doc. 458 at 2.

Plaintiff does not indicate what motion to which she refers. To the extent she refers to Doc. 449

(First Administrative Motion for Permission to File a Motion for Permanent Injunction), it has

already been denied. See Doc. 451 at 3.

       To the extent Plaintiff seeks a permanent injunction in her Motion, see Doc. 458 at 10

(moving the Court to “issu[e] a Permanent Injunction in a form of getting reinstated back to work

at any VAMC”), Plaintiff’s request should be denied as premature. “For a party to obtain a

permanent injunction, it must prove: (1) actual success on the merits; (2) irreparable harm unless

the injunction is issued; (3) the threatened injury outweighs the harm that the injunction may cause

the opposing party; and (4) the injunction, if issued, will not adversely affect the public interest.”

Sw. Stainless, LP v. Sappington, 582 F.3d 1176, 1191 (10th Cir. 2009) (internal quotation marks

omitted).

       Here, Plaintiff has not demonstrated actual success on the merits given that “the merits of

this case have yet to be adjudicated.” Quarrie v. New Mexico Inst. of Mining & Tech., 584 F. App’x



                                                  2
       Case 1:21-cv-00761-WJ-JFR Document 467 Filed 08/31/21 Page 3 of 4




916, 917 (10th Cir. 2014). As with Plaintiff’s request for an expedited jury trial, a hearing on the

merits of any request for permanent injunctive relief would be premature at this time. See, e.g.,

Hinton v. Dick’s Sporting Goods, Inc., No. 2:13CV237-KS-MTP, 2013 WL 6384601, at *2 (S.D.

Miss. Dec. 6, 2013) (“Conducting a hearing—in essence, a trial—on Plaintiff’s request for a

permanent injunction at this stage of the proceedings would prejudice the Defendants, be

impracticable, and undermine a central benefit of the discovery rules, allowing ‘parties to obtain

the fullest possible knowledge of the issues and facts before trial.’” (quoting Hickman v. Taylor,

329 U.S. 495, 501 (1947)).

                                         CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motion for Expedited Jury

Trial (Doc. 458).

                                                     Respectfully submitted,

                                                     FRED J. FEDERICI
                                                     Acting United States Attorney

                                                     Electronically filed August 31, 2021
                                                     CHRISTINE H. LYMAN
                                                     Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274
                                                     Christine.Lyman@usdoj.gov




                                                 3
      Case 1:21-cv-00761-WJ-JFR Document 467 Filed 08/31/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 31, 2021, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following pro se party to be served
by electronic means, as more fully reflected on the Notice of Electronic Filing:

        Tatyana Evgenievna Drevaleva: Tdrevaleva@gmail.com


                                                  Filed electronically August 31, 2021
                                                  CHRISTINE H. LYMAN
                                                  Assistant United States Attorney




                                              4
